DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 2/24/2021.
Claims 1-20 are pending. Claims 1, 10 and 11 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Response to Arguments/Amendments
Regarding claims 1 and 11, Applicant files arguments with respect to amendments.
--In response, the arguments have been fully considered but they are not persuasive.  Zhang discloses “wherein the extracting of the implicit scheduling parameter from the DCI comprises determining a starting time of resource allocation…” as in the revised claim mappings in the rejection section.  However, new grounds of rejection are made based on the combination of Zhang and Jiao for the amended claim limitations.  Zhang still applies to a portion of the independent claims.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.  Regarding claim 10, Lin discloses “wherein the determining of the time domain resource allocation comprises determining a starting time of the time domain resource allocation for the PDSCH…” as in the revised claim mappings in the rejection section.  However, new grounds of rejection are made based on the combination of Lin and Jiao for the amended claim limitations.  Lin still applies to a portion of the independent claims.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0110302) in view of Jiao et al (US 2021/0014029).
Regarding claims 1 and 11, Zhang discloses an apparatus having a transceiver (fig. 4; e.g. transceiver 410) and a related a method, comprising:
receiving, by a processor of an apparatus (fig. 4; e.g. processor 402), a downlink control information (DCI) on a physical downlink control channel (PDCCH) (par 42; in one embodiment, the parameters may be indicated in a DCI carried in a PDCCH);
extracting, by the processor, an implicit scheduling parameter from the DCI (par 43-46; e.g. parameters 220, 226, 228 are used to determine time slots 204; hence the schedule information is determined/extracted in response to the parameters from the DCI; also see fig. 2 & par 43-46; in the example, when parameter 212 indicates k2 = 4, UL data 226 occurs after DL control information 222, hence after PDCCH in the slot; it is understood, the occurrence/schedule of the data is implicit and is extracted based on the parameter 212 which reads on a resource position indicated by the DCI);
determining, by the processor, a time domain resource allocation according to the implicit scheduling parameter (par 43; for example, slot indexed S1 is determined based on parameter 220 that implied the time allocation); and
performing, by the processor, a downlink or uplink transmission according to the time domain resource allocation (par 43-46; in the example, DL signal 224 may be received according to DL control information 220 indicated by parameter 210, e.g. K0=0).
wherein the extracting of the implicit scheduling parameter from the DCI comprises determining a starting time of resource allocation (par 41-43; in one example, a starting time for DL data 224 can be determined based on a parameter 210, K0=0) for either or both of a physical uplink shared channel (PUSCH) and a physical downlink shared channel (PDSCH) (par 41; DL data or UL data) by using a slot of the PDCCH as a reference point (fig. 2; in the example, DL control in slot 220 is a reference point which indicates parameter 210, K0=0 and a starting time of DL data signal at the slot 224; wherein the DL control information 220 may indicate a DL grant for the UE in the same slot 204 indexed S1 (e.g., K0=0), see par 41-43).
Although Zhang discloses convey information using DCI, Zhang does not explicitly indicate the DCI is compact DCI and using a symbol of PDCCH as reference point (emphasis added).
However, it is obvious to receive compact DCI to simply information and a slot of downlink control channel is a symbol of PDCCH in view of Jiao:
In Jiao, fig. 4, par 206-220; i.e. the DCI in this application is compact DCI; also see step 103, the terminal determines a first uplink control channel resource from a plurality of (for example, K, where K is a positive integer) uplink control channel resources based on an index of the last symbol for the downlink control channel and a time for processing the downlink data channel by the terminal.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiao with the electronic system of Zhang. One is motivated as such to enable URLLC (Jiao, par 3).

Regarding claims 2 and 12, Zhang discloses:
wherein the implicit scheduling parameter comprises at least one of a slot offset K0, a slot offset K1, a slot offset K2, a mapping type, and a table (par 43-46; in the example, DL signal 224 may be received according to DL control information 220 indicated by parameter 210, e.g. K0=0; thus at least including a slot offset).

Regarding claims 3 and 13, Zhang discloses:
wherein the implicit scheduling parameter comprises one bit in length (par 43-46; in the example, DL signal 224 may be received according to DL control information 220 indicated by parameter 210, e.g. K0=0; under BRI, the parameter K0 comprises one bit in length, in which, the K0 may be one bit, “0”).

Regarding claims 4 and 14, Zhang discloses:
wherein the determining comprises: determining that the time domain resource allocation starts after the PDCCH when the implicit scheduling parameter indicates a first value; or (examining note: since the claim shows an limitation in alternative form, the prior art may teach either or both limitations, and this notice applies to subsequent occurrences of claim limitations that are in alternative form) determining that the time domain resource allocation starts before end of the PDCCH when the implicit scheduling parameter indicates a second value (fig. 2 & par 43-46; in the example, when parameter 212 indicates k2 = 4, UL data 226 occurs after DL control information 222, hence after PDCCH in the slot).

Regarding claims 5 and 15, Zhang discloses:
wherein the determining comprises: determining that the time domain resource allocation starts after the PDCCH combined with a processing time when the implicit scheduling parameter indicates a first value; or determining that the time domain resource allocation starts before end of the PDCCH combined with a processing time when the implicit scheduling parameter indicates a second value (fig. 2 & par 43-46; when parameter 212 indicates k2 = 4, UL data 226 occurs after DL control information 222, hence after PDCCH in the slot; also see 51-54; The capability information may include a parameter N1 and a parameter N2 which read on a processing time, thus the processing time is combined with the reception time of the DL control signal).

Regarding claims 6 and 16, Zhang discloses:
wherein the determining comprises: determining that the time domain resource allocation starts with the PDCCH when the implicit scheduling parameter indicates a first value; or determining that the time domain resource allocation starts before the PDCCH when the implicit scheduling parameter indicates a second value (fig. 2 & par 43-46; when parameter 212 indicates k0 = 0, DL data 224 occurs with DL control information 220, hence starts with PDCCH in the slot).

Regarding claims 7 and 17, Zhang discloses:
wherein the determining comprises: determining that the time domain resource allocation starts after a physical downlink shared channel (PDSCH) when the implicit scheduling parameter indicates a first value; or determining that the time domain resource allocation starts before end of a physical downlink shared channel (PDSCH) when the implicit scheduling parameter indicates a second value (fig. 2 & par 43-46; when parameter 212 indicates k1 = 4, ACK/NACK signal 228 occurs after DL data signal 224, hence starts after PDSCH in the slot).

Regarding claims 8 and 18, Zhang discloses:
determining that the time domain resource allocation starts after a physical downlink shared channel (PDSCH) combined with a processing time when the implicit scheduling parameter indicates a first value; or determining that the time domain resource allocation starts before end of a physical downlink shared channel (PDSCH) combined with a processing time when the implicit scheduling parameter indicates a second value (fig. 2 & par 43-46; when parameter 212 indicates k1 = 4, ACK/NACK signal 228 occurs after DL data signal 224, hence starts after PDSCH in the slot; also see 51-54; The capability information may include a parameter N1 and a parameter N2 which read on a processing time, thus the processing time is combined with the reception time of the DL data).

Regarding claims 9 and 19, Jiao discloses:
wherein the determining comprises: determining that a physical uplink shared channel (PUSCH)/physical downlink shared channel (PDSCH) mapping type is a first type when the implicit scheduling parameter indicates a first symbol index; or determining that a physical uplink shared channel (PUSCH)/physical downlink shared channel (PDSCH) mapping type is a second type when the implicit scheduling parameter indicates a second symbol index (par 259-260, par 269; The first message is used to indicate information about a resource group. In this case, the terminal determines, as the at least one uplink control channel resource based on the first message, an uplink control channel resource that is included in the resource group, indicated by the first message, in the M resource groups; wherein the group reads on a type that indicates a type of start symbol, hence it is obviously determining a PUSCH/PDSCH mapping type for the corresponding resource group).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiao with the electronic system of Zhang. One is motivated as such to enable URLLC (Jiao, par 3).

Regarding claim 20, Jiao discloses:
wherein the determining comprises determining a starting time of the time domain resource allocation according to a table (par 236; Optionally, parameters of the uplink control channel resource include at least a start symbol (also referred to as a head symbol or the 1st symbol), a time-domain length; wherein the parameters reads on a table because it is a set of resources).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiao with the electronic system of Zhang. One is motivated as such to enable URLLC (Jiao, par 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2019/0297629) in view of Jiao et al (US 2021/0014029).
Regarding claim 10, Lin discloses a method comprising:
a wireless network (fig. 6, par 122; e.g. where the network node determines a time domain resource allocation table to use for one or more PDSCH transmissions) which configures the apparatus with a table for a time domain resource allocation with respect to a physical downlink shared channel (PDSCH) (par 14, also par 95, 104; in one example, wireless device receives indication of the time domain resource allocation table to use for one or more PDSCH transmission) that is associated with the DCI (par 51; for both slot and minislot, the scheduling DCI can provide an index into a UE specific table giving the OFDM symbols used for the PDSCH (or PUSCH) transmission); 
determining, by the processor, the time domain resource allocation according to the table (fig. 4; e.g. time domain resource allocation table; also par 14, also par 95, 104; in one example, wireless device receives indication of the time domain resource allocation table to use for one or more PDSCH transmission); and
performing, by the processor, a downlink transmission according to the time domain resource allocation (par 96; i.e. the downlink data transmission is according to PDSCH time domain resource allocation),
wherein the determining of the time domain resource allocation comprises determining a starting time of the time domain resource allocation for the PDSCH (par 125; the time domain resource allocation table to use for the one or more PDSCH transmissions may comprise one or more of: a row index; a demodulation reference signal position; a PDSCH mapping type; a slot level offset; a starting OFDM symbol in a slot; and a number of OFDM symbols allocated for the one or more PDSCH transmissions).
Although Lin discloses convey information using DCI, Lin does not explicitly indicate the DCI is compact DCI; that is:
receiving, by a processor of an apparatus, from a wireless network a compact downlink control information (DCI) on a physical downlink control channel (PDCCH); and using a symbol of PDCCH as reference point (emphasis added).
However, it is obvious to receive compact DCI to simply information and a slot of downlink control channel is a symbol of PDCCH in view of Jiao:
In Jiao, fig. 4, par 206-220; i.e. the DCI in this application is compact DCI; also see step 103, the terminal determines a first uplink control channel resource from a plurality of (for example, K, where K is a positive integer) uplink control channel resources based on an index of the last symbol for the downlink control channel and a time for processing the downlink data channel by the terminal.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiao with the electronic system of Zhang. One is motivated as such to enable URLLC (Jiao, par 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474